                                                           USDCSDNY
                                                           DOCUMENT
UNITED STATES DISTRICT COURT                               ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                              DOC #:
                                                                   - --------
EDDY AQUINO,                                               DATE FILED: / 2../J,]
                                                                                F    I
                                                                                      / / °/
                Plaintiff,                             18-CV-2009 (BCM)
        -against-
                                                       ORDER
JOSEPH'S AUTO CENTER, INC., et al.,
                Defendants.

BARBARA MOSES, United States Magistrate Judge.

       It appearing to the Court that no action has taken place in this case since May 6, 2019,
when the Court issued an Order (Dkt. No. 47) extending defendants' time to produce an
employee list for the purpose of notifying putative plaintiffs of their right to join this action, it is
hereby ORDERED that, no later than January 3, 2020, plaintiffs shall file a status letter
updating the Court on the present status of the case.

       Failure to comply with the above order may result in the case being dismissed by the
Court for failure to prosecute pursuant to Rule 41(b).

Dated: New York, New York
       December 27, 2019
                                                SO ORDERED.




                                                United States Magistrate Judge
